59 F.3d 175NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
FRITZ OF HAWAII, INC.; Electricians, Inc.; TW ElectricalServices, Inc.; Progressive Electric Co., Inc.; ElectriciansHawaii, Inc.; John Gushiken Electric, Inc.; A-1A-Lectrician, Inc.; Mid-Pac Electric, Incorporated; HygadeElectric, Inc.; WASA Electrical Services, Inc.; AmericanElectric Co., Ltd.; Howard T. Kakikawa and Mauna KEAElectric, Inc., Plaintiffs-Appellees,v.PACIFIC ELECTRICAL CONTRACTORS ASSOCIATION, Defendant-Appellant.
No. 93-17254.
United States Court of Appeals, Ninth Circuit,
Submitted May 4, 1995.*Decided June 28, 1995.

Before:  PREGERSON, KOZINSKI and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Section 2.18(a)(1) of the 1980 Inside Agreement unambiguously provides that contributions to the Ad Office Security Fund were to be used "solely for the purpose of paying up to two weeks of employee's [sic] wages and two months of contributions to the PECA-IBEW trust funds."  Section 2.18 of the 1985 Inside Agreement terminated the Ad Office Security Fund, and provided that no further payment would be made from that fund except for then-existing claims.  PECA does not argue that any pending claims remain to justify retaining AOSF funds.  Under the terms of the original agreement, therefore, PECA has no justification for retaining the funds.  Because the language of the agreements is clear, extrinsic evidence of the intent of the parties is inadmissible.  Pierce County Hotel Employees and Restaurant Employees Health Trust v. Elks Lodge B.P.O.E., 827 F.2d 1324, 1327 (9th Cir. 1987).  The district court properly concluded that PECA must return the funds to TW and Wasa.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3